DAUKSCH, Judge.
There was a potential conflict between decisions in our court in regard to the classification of the crime of attempted burglary. This potential conflict was properly resolved in Gray v. State, 356 So.2d 848 (Fla. 4 DCA Case No. 77-221 Opinion filed March 14, 1978). Attempted burglary is a third degree felony notwithstanding the dicta in Bownes v. State, 345 So.2d 787 (Fla. 4 DCA 1977), and the Opin.Atty,Gen. 077-4 (1977).
Therefore, the circuit court order finding it was without jurisdiction to try the appel-lee for the crime of attempted burglary was error and we must reverse and remand for trial.
REVERSED and REMANDED.
MOORE and LETTS, JJ., concur.